Citation Nr: 9912204	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an adjustment disorder 
and anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1989 to 
November 1992.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Winston-Salem, North Carolina RO.


FINDINGS OF FACT

1.  Competent evidence attributing an anxiety reaction to 
service has not been presented.

2.  Competent evidence of a current adjustment disorder has 
not been presented.


CONCLUSION OF LAW

The claim for service connection for an anxiety reaction and 
an adjustment disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed his original claim for compensation 
benefits in August 1993.  The appellant claimed entitlement 
to service connection for a psychological condition.  In a 
June 1994 rating decision, the RO denied service connection 
for an adjustment disorder with depressed mood.  The 
appellant perfected an appeal as to that rating decision.

In a February 1997 Remand, the Board remanded the claim for 
service connection for the purpose of scheduling an 
examination by a board of psychiatrists to confirm or reject 
prior conflicting diagnoses.

In a June 1997 letter to the appellant, the St. Petersburg RO 
noted that the appellant had failed to report for an 
examination scheduled in April 1997.  He was advised that if 
a veteran misses an examination without good cause, the RO 
would stop payments, reduce payments or deny the claim 
depending on the circumstances.  He was asked to advise the 
RO within 60 days of any good cause for his failure to report 
earlier and whether he was ready to report for an 
examination.  In an August 1997 Supplemental Statement of the 
Case, the RO denied service connection for an adjustment 
disorder and indicated that the appellant had not reported 
for the April 1997 examination.  The appellant did not 
contact the RO within 60 days of their June 1997 letter.

In a report of contact document dated in January 1998, the 
appellant indicated that he was unable to report for the 
examination due to work.  He supplied a new address in North 
Carolina and indicated that he was more than willing to 
report for a VA examination.  Jurisdiction was then 
transferred to the Winston-Salem RO.

In an August 1998 letter, the RO notified the appellant at 
the address he had supplied of the date and time of his 
August 1998 psychiatric examination.  He was notified that if 
he failed to report the VA would consider his claim without 
the benefit of any evidence from this examination.  In 
September 1998, the examiner notified the RO that the 
appellant had failed to report.

Under VA regulations, it is incumbent upon a veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  

The Board had determined that a VA examination was necessary 
to resolve the appellant's diagnosis.

The record reflects that all efforts to contact the appellant 
at his last known address were made and none of the notices 
were returned undelivered.  The RO's correspondence informed 
the appellant of the consequences of his failure to appear.  
The Remand specifically served as notification of the 
regulation.  There is no evidence showing "good cause" for 
his failure to report for the scheduled VA examination in 
August 1998.  All duties owed to the appellant have been met.  
Accordingly, the Board has considered this claim on the 
evidence of record.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A January 1989 enlistment examination indicated a normal 
psychiatric evaluation.  The appellant denied nervous trouble 
of any sort and depression or excessive worry.  In August 
1990, a note indicated that he was complaining of persistent 
nausea.  The doctor indicated that there was no physical 
evidence of recurrent pancreatitis.  In addition to follow-up 
care, he was referred to the Mental Health Clinic.

A July 1992 note indicated that the appellant was referred to 
the Mental Health Clinic by his supervisor.  His complained 
of work and parent stressors.  He had difficulty coping with 
increased home and work stressors.  An adjustment disorder 
with depressed mood (mild) was diagnosed on Axis I.  In July 
1992 his mental status examination was within normal limits.  
He was seen for stress management group counseling in July, 
August, and September 1992.  He denied nervous trouble of any 
sort, depression or excess worry in August 1992.

A VA medical examination was conducted in September 1993.  
The examiner made no findings of a psychiatric nature, but 
diagnosed an anxiety reaction at the conclusion of the 
report.  A VA psychiatric examination was conducted on the 
same day.  The appellant reported that he had disability for 
psychological reasons and then went on to indicate that he 
was hospitalized for pancreatitis for two months in service.  
After he was treated and cured he was sent to Germany.  He 
was quoted as saying, "I did not want to go to Germany.  I 
did not feel like I was ready to go.  I felt very bad because 
they were separating me from my family.  I did not know how 
to live.  I did not know how to live by myself.  It was very 
hard to get along with people and they sent me to Germany.  
It was very hard for me to survive there and live.  It 
created a lot of psychological problems for me.  Well, anyway 
I did my job but I lost my confidence."  He had been 
unemployed for 5 months and was currently working.  He stated 
that he was okay.  He was on time for his appointment.  He 
was a fair historian and looked his chronological age.  He 
maintained good eye contact with the examiner.  He was 
somewhat passive during the interview.  He did not show any 
evidence of psychomotor excitement or retardation.  His 
behavior was one of passivity.  He was oriented to time, 
place and person.  He had excellent memory for recent and 
remote events.  He recalled numbers and abstracted well.  He 
denied auditory or visual hallucinations.  He denied 
delusional material.  His mood was normal.  There was no 
evidence of suicidal or homicidal tendencies.  His insight 
and judgment appeared to be good.  There was no evidence of 
psychosis or cognitive impairment.  The diagnosis was 
reported as a normal evaluation.

The Board notes that a mild adjustment disorder was diagnosed 
in service and the appellant received stress management 
treatment that apparently ended in September 1992.  There is 
no evidence in the service medical records that his 
adjustment disorder was chronic in nature.  An adjustment 
disorder has not been diagnosed since service.

The psychiatric examiner concluded in the September 1993 VA 
examination that there was no current psychiatric disability.  
However, the Board is faced with the September 1993 opinion 
of the VA medical examiner who concluded that the appellant 
had an anxiety reaction despite no findings whatsoever of a 
psychiatric nature.  The Board must presume the competency of 
a medical opinion for the purpose of determining whether the 
claim is well grounded and does not find that the diagnosis 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Therefore, the Board 
concludes that there is competent evidence of an anxiety 
reaction.

The claim fails on the basis that the appellant has not 
presented evidence that demonstrates a nexus between his 
current anxiety reaction and that which was observed in 
service.  An adjustment disorder was diagnosed in service, 
but is not diagnosed currently.  An anxiety reaction is 
currently of record but was never diagnosed in service.  No 
competent medical examiner has ever linked what is currently 
diagnosed to service or the inservice diagnosis.  
Accordingly, the claim for service connection for a 
psychiatric disorder is not well grounded.

The Board notes that it accepted the anxiety reaction 
diagnosis only for the basis of establishing a well grounded 
claim.  The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.


ORDER

Service connection for an adjustment disorder and anxiety 
reaction is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

